Citation Nr: 1638707	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), including as due to an in-service personal assault.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the appeal was subsequently transferred to the RO in Milwaukee, Wisconsin, and then to the RO in Atlanta, Georgia.

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the electronic claims file in Virtual VA.

The appeal was previously before the Board in July 2014, at which time it was remanded for additional development.  In its remand, the Board recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Because different laws and regulations apply governing claims for PTSD than claims for other psychiatric disorders, the Board has bifurcated the issues as shown on the first page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Because the Veteran's service enlistment examination does not note a preexisting disability of PTSD, the Veteran is presumed to have entered active service in sound condition.

2.  The presumption of soundness has not been rebutted.

3.  The record contains a PTSD diagnosis made in accordance with the Diagnostic and Statistical Manual of Mental Disorders.

4.  Evidence corroborates the Veteran's account of a stressor incident based on an in-service personal assault.

5.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the Veteran's claim for PTSD given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

II.  Analysis

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111.    

Here, the Veteran's service enlistment examination does not "note" the presence of a psychiatric disability upon entry into active duty service.  Rather, a psychiatric clinical evaluation was found to be "normal," and nothing further was listed in the section entitled "Notes and Significant or Interval History" of the examination report.  Thus, the presumption of soundness applies to the Veteran in this case.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See Id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the Veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096. On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous'" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Applying the law to the facts of this case, the Board finds that the evidence does not reach the high standard of clear-and-unmistakable evidence under the test set forth in Wagner needed to rebut the presumption of soundness.  The Board acknowledges substantial evidence suggesting that the Veteran's PTSD preexisted service due to events that occurred prior to his time in the military.  This includes "childhood stressors of physical and emotional abuse, maternal abandonment, delinquency, discovering his suicided/murdered twin sisters, and shooting his father dead at the age of 14."  See December 2014 VA examination report.  

Significantly, however, even if there was unequivocal evidence of a pre-existing disability of PTSD, it cannot be said there is clear and unmistakable evidence that the pre-existing PTSD was not aggravated by the Veteran's active duty service as is required under the second prong of the test in Wagner.  To the contrary, the December 2014 VA examiner determined that "it is as least as likely as not that his claimed in-service assault occurred and led to deterioration in his military performance and attitude."   (Emphasis added).  The examiner also noted that "his military stressors of racial harassment clearly harmed him emotionally and spiritually, further reinforcing his perception of the world as unsafe and unfair."  (Emphasis added).  In fact, the examiner suggests that his "reported military experiences . . . [were] likely traumatic and highly distressing and apparently poorly addressed by the USMC."  Simply put, there is no affirmative evidence to show that any aggravation of pre-existing psychiatric symptoms were clearly and unmistakably due to the natural progress of the disorder by comparing any change in baseline or by discussing the aggravational nature of PTSD.  See, e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (discussing the types of evidence that may constitute or contribute to clear and unmistakable evidence of lack of aggravation); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As such, VA has not met its burden to rebut the presumption of soundness.  38 U.S.C.A. § 1111.  Accordingly, the Board will proceed to examine whether the Veteran is entitled to benefits under a theory of direct service connection.  

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal had been certified to the Board before that time (having been remanded by the Board in July 2014), the DSM-IV version applies in this case.

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnoses of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

With regard to the first element of establishing service connection under 38 C.F.R. § 3.304, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  See, e.g. December 2014 VA examination report (finding that the criteria for a DSM diagnosis of PTSD have been met); and numerous VA treatment reports.

With regard to the second element, there is sufficient evidence in this case to corroborate the Veteran's account of a stressor incident based on an in-service personal assault.  In this regard, the Board notes that an after-the-fact medical opinion can serve as a basis for corroborating an in-service personal assault.  In Menegassi v. Shinseki, 638 F.3d 1379, 1382, (Fed. Cir.2011), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, "under § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See also Patton v. West, 12 Vet. App. 272, 277 (1999) (holding that Moreau v. Brown, 9 Vet. App. 389 (1996) is not applicable to cases of alleged personal assault); see also 38 C.F.R. § 3.304(f)(5) (indicating that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred").  Here, the Veteran's service personnel records clearly demonstrate increased disciplinary episodes following the claimed attacks.  Significantly, the December 2014 VA examiner expressly determined that these in-service actions constituted behavioral changes substantiating the Veteran's reported stressor of racial discriminatory acts, including but not limited to fearing for his life after finding a wooden cross burning in his bunk and being assailed by six men in white hoods.  The examiner stated that disciplinary issues in service, as well as "declining conduct ratings from 1970 until his discharge in 1971 are suggestive of a deterioration in [his] attitude and performance that could substantiate his report of harassment and abuse in the months prior to this decline."  Accordingly, the Board finds that there is sufficient credible corroborating evidence to establish the occurrence of the claimed in-service personal assault.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the reported in-service personal assault, which is the final element needed to establish service connection for PTSD under 38 C.F.R. § 3.304.  In this regard, the December 2014 VA examiner determined that the Veteran's in-service stressor was adequate to support a diagnosis of PTSD.  Even though the VA examiner ultimately concluded that the Veteran's PTSD pre-existed service and "stem[med] from his childhood stressors," the negative nexus opinion lacks probative value because it is based on an inaccurate factual premise.  Namely, the examiner erroneously concluded that the PTSD pre-existed service, which runs afoul of the legal presumption of soundness that applies in this case and has not been rebutted.   Significantly, the VA examiner stated that his PTSD was not "based solely on his military stressors," which naturally suggests that the in-service personal assault stressor played a part in the diagnosis, even if childhood stressors also were a causative factor.  This is corroborated by the examiner's remarks that the "[V]eteran displays some signs and symptoms of trauma related to his reported in-service stressors (i.e., periodic nightmares, avoidance behaviors)."  

The Board acknowledges the Veteran suffered momentous non-military stressors both in his childhood, as discussed above, as well as after service (including being shot and stabbed).  However, this fact does not necessarily preclude a relationship between any of his current symptoms and the substantiated in-service personal assault, much less invalidate the findings noted in the December 2014 VA examination that at least "some" of his current PTSD signs and symptoms are related to his service stressor.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  In light of the positive evidence regarding the occurrence of an in-service personal assault, a current diagnosis of PTSD, and a link between at least some of the Veteran's current PTSD symptoms and the in-service personal assault, service connection is granted.


ORDER

Service connection for PTSD due to an in-service personal assault is granted.




(CONTINUED ON THE NEXT PAGE)
REMAND

After reviewing the claims file, the Board determines that a remand is necessary for additional development on the issue of whether the Veteran is entitled to service connection for an acquired psychiatric diagnosis other than PTSD.  

I.  Issuance of a Supplemental Statement of the Case

Since the issuance of the last February 2015 supplemental statement of the case, the RO obtained numerous recent VA psychiatric treatment records that are not subject to a waiver of agency of original jurisdiction review.  See VA treatment records added to the record in July 2015.  This information, which was received prior to certification of the appeal to the Board and is relevant to the issue on appeal, necessitates remand for the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

II.  Outstanding VA Treatment Records

To the extent that it appears that the Veteran is receiving regular psychological treatment at VA, any pertinent records since July 2015 should also be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III.  Addendum VA Opinion

The Board acknowledges that the December 2014 VA opinion addressed the Veteran's PTSD and other diagnoses of record in that the examiner concluded that "it is less likely as not that the Veteran's diagnoses of . . . major depression in remission, alcohol and cocaine use disorders in remission, and unspecified personality disorder (cluster B features) were 'incurred or aggravated as a result of the [V]eteran's military service.'"  However, the rationale focused on the Veteran's diagnosis of PTSD and did not adequately explain the nature and etiology of his non-PTSD diagnoses.  Accordingly, the Board finds that an addendum opinion is needed so that the other diagnoses may be adequately addressed.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any recent VA treatment records since July 2015 relevant to the Veteran's claim for an acquired psychiatric disorder other than PTSD.

2.  After completing the above, the AOJ/Appeals Management Center (AMC) should obtain an addendum opinion regarding the nature and etiology of the Veteran's non-PTSD psychiatric disorders.  The claims file [i.e. any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed psychiatric disorder other than PTSD had its onset in service or is related to service.  In doing so, the examiner is directed to assume that the Veteran entered service free from any pre-existing psychological disability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


